Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the low friction coatings or linings (claims 2, 5, 18, 21, 22, 26 & 27) must be shown or the feature(s) canceled from the claim(s).  The drawings must also show “right circular hollow cylindrical body portion 415 of each wear sleeve 265 may be interiorly sized to be rotatably retained on one of the pins and externally sized to be retained in one of the pin receptive bores.”  Per applicant’s representative, this is necessary to show the features corresponding to claim 6.  See VII in the Remarks of the reply filed February 16, 2021.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The detailed description of the invention is objected to because it fails to describe a threaded fastener head like that recited in claim 20.

Claim Rejections - 35 USC § 112
Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a mast or driveshaft of a proprotor aircraft”.  It is unclear is this mast or driveshaft of a proprotor aircraft is the same as or different from the mast or driveshaft of an aircraft recited previously.
Claim 9 recites “the mast or driveshaft of a proprotor aircraft”.  It is unclear is this mast or driveshaft of a proprotor aircraft is the same as or different from the mast or driveshaft of an aircraft recited previously.

Claim Rejections - 35 USC § 102

Claims 22, 26 & 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox, US 1,190,425. Knox discloses a proprotor gimbal, comprising:
a yoke (2) configured for mounting a plurality of proprotors thereto; 
a pair of pillow blocks (3, 4) attached to the yoke, each pillow block having a first bore (5) with a flanged wear sleeve (6, 11);
a drive coupling (2) having opposed second bores (5) each with a flanged wear sleeve (6, 11); 
a universal joint (8) comprising an annular body defining a central opening (see Fig. 2) and a plurality of trunnion pins (7) extending outwardly from the annular body, wherein a first pair of trunnion pins extend into the flanged wear sleeve in the first bores and a second pair of trunnion pins extend into the flanged wear sleeve in the second bores; 
each flanged wear sleeve comprising:
a right circular hollow cylindrical body portion (6) interiorly sized to be retained on one of the trunnion pins and externally sized to be rotatably retained in one of the first or second bores; and
a low friction coating (see “lubricant” at page 1, line 81) disposed on at least an outer surface of the body.
In the reply filed February 16, 2021, applicant argues that yoke 2 is “clearly not configured for mounting a plurality of proprotors” but does not identify any feature(s) absent or present that makes the yoke so clearly not configured.   Applicant further argued that a .

Allowable Subject Matter
Claims 1-6 & 18-21  allowed.

Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.